                Case 2:20-cv-01209-JCM-NJK Document 16
                                                    17 Filed 08/06/20
                                                             08/07/20 Page 1 of 3



 1   KIRK B. LENHARD, ESQ., Nevada Bar No. 1437
     klenhard@bhfs.com
 2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
     100 N. City Parkway, Suite 1600
 3   Las Vegas, NV 89106
     Telephone: 702.382.2101
 4   Facsimile: 702.382.8135

 5   DOUGLAS W. GREENE, ESQ. (pro hac vice forthcoming)
     dgreene@bakerlaw.com
 6   BAKER & HOSTETLER LLP
     999 Third Avenue
 7   Suite 3600
     Seattle, WA 98104-4040
 8   Telephone: 206.332.1380
     Facsimile: 206.624.7317
 9
     Attorneys for Defendants
10   PLAYAGS, INC., DAVID LOPEZ, AND KIMO AKIONA

11                                UNITED STATES DISTRICT COURT

12                                       DISTRICT OF NEVADA

13   MANJAN CHOWDHURY, Individually and                     CASE NO.: 2:20-cv-01209
     On Behalf of All Others Similarly Situated,
14                                                          STIPULATION AND [PROPOSED]
                                    Plaintiff,              ORDER
15
                             v.
16
     PLAYAGS, INC., DAVID LOPEZ, AND
17   KIMO AKIONA,

18                                  Defendant.

19
                WHEREAS, on June 25, 2020, plaintiff Manjan Chowdhury, filed a complaint in this
20
     Court (“Complaint”) asserting federal securities claims arising under the Securities Exchange
21
     Act of 1934, which are governed by the Private Securities Litigation Reform Act of 1995, 15
22
     U.S.C. §78u-4, et seq. (the “Reform Act”), against PlayAGS, Inc., David Lopez, and Kimo
23
     Akiona (collectively “Defendants”), on behalf of an alleged class;
24
                WHEREAS, the Reform Act sets forth a process for the appointment of Lead Plaintiff
25
     and Lead Counsel, after a 60-day notice period expires following the filing of the initial putative
26
     securities class action, see 15 U.S.C. §78u-4(a)(3);
27
     STIPULATION AND [PROPOSED] ORDER 1
     21381121
                Case 2:20-cv-01209-JCM-NJK Document 16
                                                    17 Filed 08/06/20
                                                             08/07/20 Page 2 of 3



 1              WHEREAS, the undersigned counsel for Defendants is authorized to accept service of

 2   the Complaint for Defendants, conditioned on Defendants’ preservation of all defenses and

 3   objections to the Complaint and any consolidated or amended complaint in this and any related

 4   action, including, but not limited to, the Court’s jurisdiction, but waiving only any objections to

 5   insufficient process or insufficient service of process;

 6              WHEREAS, motions for appointment of Lead Plaintiff and Lead Counsel for the alleged

 7   class must be filed by August 24, 2020;

 8              WHEREAS, Lead Plaintiff and Lead Counsel will not be appointed until after the

 9   completion of briefing on those motions, and, accordingly, it is unclear at this time who will

10   ultimately act on behalf of the alleged class, as well as whether the court-appointed Lead

11   Plaintiff will file an amended complaint or stand on the existing Complaint; and

12              WHEREAS, no party has previously requested or received any extension of time;

13

14   NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT:

15              1.     Defendants hereby waive service of summons and accept service of the

16   Complaint, preserving all defenses and objections to the initial Complaint including, but not

17   limited to, the Court’s jurisdiction, but waiving only any objections to insufficient process or

18   insufficient service of process;

19              2.     Defendants need not answer or otherwise respond to the Complaint in the above-

20   captioned action or to any other complaint that is filed in or consolidated with the above-

21   captioned action prior to the appointment of Lead Plaintiff; and

22              3.     Within twenty-one (21) days after this Court appoints a Lead Plaintiff, the Lead

23   Plaintiff and Defendants will submit to the Court a proposed schedule for (i) Lead Plaintiff’s

24   filing of a consolidated complaint or designating a previously filed complaint as operative and

25   (ii) Defendants’ time to move to dismiss the operative complaint.

26   ...

27   ...

     STIPULATION AND [PROPOSED] ORDER 2
     21381121
                Case 2:20-cv-01209-JCM-NJK Document 16
                                                    17 Filed 08/06/20
                                                             08/07/20 Page 3 of 3



 1              4.    By entering into this stipulation, the parties do not waive, but rather expressly

 2   preserve, all rights and defenses they may have in this action.

 3              IT IS SO STIPULATED.
 4   Dated: August 6th, 2020                              Respectfully submitted,
 5   MUEHLBAUER LAW OFFICE, LTD.                          BROWNSTEIN HYATT FARBER
                                                          SCHRECK, LLP
 6   /s/ Andrew R. Muehlbauer
                                                          /s/ Kirk B. Lenhard
 7   ANDREW R. MUEHLBAUER, ESQ.                           KIRK B. LENHARD, ESQ.
     Nevada Bar No. 10161                                 Nevada Bar No. 1437
 8   7915 West Sahara Ave., Suite 104                     klenhard@bhfs.com
     Las Vegas, Nevada 89117                              100 N. City Parkway, Suite 1600
 9   Telephone: (702) 330-4505                            Las Vegas, NV 89106
     Facsimile: (702) 825-0141                            Telephone: (702) 382-2101
10   andrew@mlolegal.com                                  Facsimile: (702) 382-8135
11   GLANCY PRONGAY & MURRAY                              BAKER & HOSTETLER LLP
     LLP
12                                                        Douglas W. Greene
     Robert V. Prongay                                    (pro hac vice forthcoming)
13   (pro hac vice forthcoming)                           999 Third Avenue, Suite 3600
     1925 Century Park East, Suite 2100                   Seattle, WA 98104-4040
14   Los Angeles, CA 90067                                Tel.: (206) 332-1380
     Telephone: (310) 201-9150                            Fax: (206) 624-7317
15   Facsimile: (310) 201-9160                            dgreene@bakerlaw.com
16   Counsel for Plaintiff                                Counsel for Defendants
17

18

19                                          IT IS SO ORDERED.

20

21                                           THE HONORABLE     JAMES    C. MAHAN
                                             United States Magistrate Judge
22                                           UNITED STATES DISTRICT JUDGE
                                                       August 7, 2020
23                                           DATED:

24

25

26

27
     STIPULATION AND [PROPOSED] ORDER 3
     21381121
